Citation Nr: 0312545	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  98-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In December 2001, the Board remanded the matter for 
additional development of the evidence.  


REMAND

As noted by the Board in its December 2001 remand, the 
veteran's service medical and personnel records contain no 
indication whatsoever that he participated in combat during 
service.  See VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 
6,256-58 (2000) (defining "engaged in combat with the 
enemy.").

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where, as here, a veteran did not engage in combat 
with the enemy, his uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible supporting evidence to corroborate his 
testimony as to the occurrence of the claimed stressors.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); 38 C.F.R. § 3.304(f).

Accordingly, in the December 2001 remand, the Board directed 
the RO to prepare a summary of all stressors claimed by the 
veteran and then make an attempt to verify the stressors, 
including by contacting the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  

A review of the record indicates that the RO did not 
accomplish this action.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Id. at 271.  In view of the foregoing, 
another remand is necessary.  

Here, the Board recognizes that the veteran has been less 
than cooperative in providing specific details regarding his 
claimed stressors.  Nonetheless, VBA's Adjudication Procedure 
Manual, M21-1, Part III,  5.14(b)(3) provides, "In cases 
where available records do not provide objective or 
supportive evidence of the alleged in[-]service traumatic 
stressor, it is necessary to develop for this evidence."  
The adjudication manual also provides, "If a VA examination 
or other medical evidence establishes a valid diagnosis of 
PTSD, and development is complete in every respect but for 
confirmation of the in[-]service stressor, contact [the 
United States Armed Services Center for the Research of Unit 
Records]."  The Board notes that the record currently 
contains VA medical records showing a clear diagnosis of 
PTSD, related to the veteran's reported in-service stressors.

As to the veteran's claim for a total rating based on 
individual unemployability, given the nature of his 
contentions, the Board finds that such claim is inextricably 
intertwined with the claim of service connection for PTSD.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Thus, the matter must be held in 
abeyance, pending completion of the actions set forth below.  

Thus, the case is REMANDED for the following action:

The RO should review the file and prepare 
a summary of all of the veteran's claimed 
stressors.  An attempt to corroborate the 
stressors must be made through the 
USASCRUR at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150- 3197.  If 
referral to USASCRUR or other pertinent 
sources is to no avail, the RO should 
advise the veteran to submit alternate 
forms of evidence to support his claim of 
service connection for PTSD in compliance 
with the notification requirements in 
Dixon v. Derwinski, 3 Vet. App. 261, 263-
64 (1992).  All attempts to obtain the 
records should be documented in the 
claims file.

Then, the RO should review the claim.  If the benefits sought 
on appeal are not granted, the veteran and his representative 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




